Exhibit 10.4

 
Master Agreement on Credit Business


No.: (2011)005           
 
Party A：Kunming Shenghuo Pharmaceutical (Group) Co., Ltd.
 
Business License No.: 530100400000723


Legal Representative/Person-in-Charge）：Gui Hua Lan

 
Place of Residence: No.2 Jing You Road, Kunming Economic and Technological
Development Zone


Post Code：650217


Account Information: Opened the account (No.137218406923) in Bank of China,
Yunnan Branch


Tel：+86-871-7282608      Fax：+86-871-7282620
 
Contact Person: Qiong Hua Gao
 
Party B: Bank of China, Yunnan Branch
 
Legal Representative/Person-in-Charge: Jiong Tan


Place of Residence：No. 515, Beijing Road, Kunming City
 
Post Code：650051
 
Tel：+86-871-3178394                        Fax：+86-871-3106038
 
Whereas:

 
 

--------------------------------------------------------------------------------

 


Party A will conduct business with Party B in categories of bank loan, trade
financing and letter of guarantee, for purpose of clarifying rights and
obligations, the two party hereby entered into this Agreement through fully
amicable negotiation:


Article I   Scope of Business
Party A will conduct business with Party in categories of bank loan, overdraft
of accounts of legal persons, bank acceptance, trade financing, letter of
guarantee, capital business and other credit business (hereinafter referred to
as “Single Credit Business”) pursuant to this Agreement.
The trade financing business under this Agreement includes establishing both
international and domestic letter of credit, import documentary bill, shipping
guarantee, packing credit, export documentary bill, export discount under the
letter of credit, buyer and seller documentary bill with domestic letter of
credit, domestic letter of credit negotiation and other overseas or domestic
trade financing business.


Article II  Agreement Needs to be Signed for Conduction of Single Credit
Business
When Party A submits an application of conducting single credit business under
this Agreement to Party B, it is required to submit application and/or sign the
agreement/contract correspondingly (hereinafter referred to as “Single Credit
Business”).


Article III Term on Business Cooperation
The term of single credit business under this Agreement is valid from the date
of coming into force of this Agreement to          .
Upon the expiration of the above term, it could be extended by signing a
supplementary agreement by both parties after fully negotiation. This
supplementary agreement constitutes a part of this Agreement, matters not
stipulated in the supplementary agreement are applicable to provisions
prescribed in this Agreement and shall have the same legal force.
The expiration of term shall not affect the legal force of this Agreement and
not constitute the reason of terminating this Agreement. The single credit
business under this Agreement shall keep being performed pursuant to this
Agreement and relevant single agreement; those already happened rights and
obligations shall be fully performed.


Article IV Conditions on Conducting Single Credit Business
Party A shall meet the following conditions as required by Party B, in order to
conduct the single credit business:
 
1.
Preserve related company documents, bills, seals, name list of concerned persons
and specimen signature for Party B, as well as fill out related vouchers;

 
2.
Open an account necessary to conduct single credit business;

 
3.
Has established valid guarantee as required by this Agreement and single
agreement;


 
 

--------------------------------------------------------------------------------

 


 
4.
Preconditions on conducting such business as required by single agreement;

 
5.
Other conditions as required by Party B.



Article V Guaranty
A guarantee contract will be executed separately for debts under this business
agreement when conducting single credit business.
In case following events happen to Party A or Guarantor: 1) an event, in Party
B’s consideration, could hinder Party A or Guarantor’s ability of performing the
agreement; 2) the guaranty contract becomes invalid, been cancelled or
terminated; 3) encounters financial condition deterioration, involves in
material litigation or arbitration or ability of contract performance has been
reduced for other reasons; 4) Guarantor violates the contract (including other
guaranty contract) signed with Party B; or 5) the collateral suffers value
reduction, damage, lost and attachment, therefore causing a significant
weakening or lost of guarantee capability; Party B has the right to request
Party A to change the Guarantor or provide new collateral for the debt.


Article VI  Statements and Commitments by Party A
Party A makes statements as below:
 
1.
It is legally registered and existed, possessing full capacity for civil conduct
necessary to sign and perform this Agreement;

 
2.
The signing and performing of this Agreement represents Party A’s real
intentions, it has obtained legal and effective authorization as per
requirements of its articles of incorporation or other documents on internal
management; it would not violate any agreement, contract or other legal document
binding to it; it has already obtained or will obtain all necessary approvals or
registrations for the signing and performing of this Agreement.

 
3.
All documents, financial statements, vouchers and other materials provided to
Party B are authentic, complete, precise and valid;

 
4.
The trading background of applied business are true and legal, no intention of
conducting illegal activities, such as money laundering;

 
5.
It doesn’t hide any event that could have adverse affect to its financial
condition and ability of contract performing from Party B.



Party A makes commitments as below:
 
1.
Upon the request of Party B, providing it with financial statements (including
but not limited to annual report, quarterly report and monthly report) and other
related information;

 
2.
Accept Party B’s supervision over its conditions on credit usage, related
production and operation and financial activities, and will assist Party B for
this purpose;

 
3.
If Party A signs a counter-guarantee contract or similar contract with the
Guarantor under this Agreement against its guarantee obligation, this contract
wound not damage any of Party’s rights under this Agreement;


 
 

--------------------------------------------------------------------------------

 


 
4.
If any event that could affect Party A or the Guarantor’s financial condition
and ability of contract performing happen, including but not limited to any form
of separation, merger, joint operation, joint venture, cooperation, contracting
operation, restructure, reform, intention of going public and other changes in
business pattern, reduction in registered capital, major transfer of assets or
stock right, material liability undertaking, or set up new guarantee on
collateral, attachment, dismiss, cancellation or bankruptcy of collateral, or
involve in material litigation or arbitration; Party A shall inform Party B in a
timely manner;

 
5.
For matters are not stipulated in this Agreement and single agreement, Party A
agrees to handle them as per Party B’s related rules and practices of business.



Article VII Disclosure of Affiliated Party and Transaction within the Group
where Party A Locates
The agreements between the two parties are applicable to the first provision as
below:
1. Party A not belongs to group client as defined by Party A pursuant to
Guidance for Commercial Bank on Risk Management of Group Client’s Credit
Business (hereinafter referred to as “Guidance”).


Article VIII Event of Default and Default Treatment
Happening of any of following events shall constitute Party A’s violation of
this Agreement and single agreement:
 
1.
Party A fails to perform its obligation of paying off as prescribed by this
Agreement and single agreement;

 
2.
Party A fails to use the obtained capital on specified purpose as prescribed by
this Agreement and single agreement;

 
3.
Party A makes untrue statement in this Agreement and single agreement, or
violates the commitment it has made in this Agreement and single agreement;

 
4.
Upon happening of condition as prescribed in Article VI.2.4), Party B thinks it
would affect Party A or the Guarantor’s financial status and ability of contract
performing, while Party A is reluctant to provide new guarantee or change
Guarantor as required by this Agreement;

 
5.
Party A terminates operation or encounters dismiss, cancellation or bankruptcy;

 
6.
Party A violates other provisions under this Agreement and single agreement with
regard to its rights and obligations;

 
7.
Party A conducts default activities under other agreements reached between the
two parities or between Party A and other institutions affiliated to Bank of
China;

 
8.
The Guarantor violates the guarantee contract, or conducts default activities
under other contracts reached between the two parities or between Party A and
other institutions affiliated to Bank of China.


 
 

--------------------------------------------------------------------------------

 


Upon happening of above mentioned default events, Party B may take any or all of
following measures:
 
1.
Request Party A or Guarantor to correct its default activities within given
period;

 
2.
Wholly or partly reduce, suspend or terminate the line of credit been granted to
Party A;

 
3.
Wholly or partly suspend or terminate Party A’s business application under this
Agreement and single agreement or other agreements reached in between; wholly or
partly suspend or terminate the release of rest loan and handling of remaining
trading financing and guarantee business;

 
4.
Wholly or partly accelerate the expiration of unpaid loan, trading financing
capital and other payables under this Agreement, single agreement and other
agreements in between;

 
5.
Terminate this Agreement, wholly or partly terminate single agreement and other
agreements in between;

 
6.
Request Party A to indemnify for its loss due to Party A’s default;

 
7.
Deduct money from Party A’s account opened in Party B’s location to wholly or
partly pay off Party A’s debt payable to Party B. The unmatured money in this
account shall be deemed as matured in advance. If different currencies are
adopted, the exchange rate translation will be subject to Party B’s choice.

 
8.
Exercise the guarantee right;

 
9.
Request the Guarantor to bear responsibility of security;

 
10.
Other measures deems necessary by Party B.



Article IX Right Reservation
If one party doesn’t exercise its whole or part of rights under this Agreement
and single agreement, or it doesn’t request the other party to perform and
undertake its whole or part of obligations and rights, it couldn’t be deemed
that such party has waiver its rights or the other party’s exemption from
obligations and rights.
Any tolerance, extension or suspension of exercising of rights under this
Agreement and single agreement exerted to one party by the other party would
neither affect it enjoying the rights pursuant to this Agreement, single
agreement or laws and regulations nor been deemed as giving up of the rights.
Article X Changes in, Amendments to and Termination of Agreement
Both parties agree to make changes to or amend this Agreement in written through
negotiation, any change or amendment shall constitute a part of this Agreement.
Unless otherwise specified by laws and regulations or agreed by both parties, it
is not allowed to terminate this Agreement before the fully performance of
rights and obligations hereof.
Unless otherwise specified by laws and regulations or agreed by both parties,
the ineffectiveness of any provision would not affect the legal force of other
provisions under this Agreement.

 
 

--------------------------------------------------------------------------------

 


Article XI Applicable Law and Dispute Settlement

Unless otherwise agreed by both parties, this Agreement and single agreement are
applicable to laws of People’s Republic of China.
Unless otherwise agreed by both parties, after this Agreement and single
agreement coming into force, any dispute raised from the signing and performing
of this Agreement and single agreement or any dispute related to this Agreement
and single agreement may be settled through negotiation. If it can not be
settled after negotiation, any party may adopt the method as below for
settlement:
 
1.
File a suit with a people’s court of jurisdiction.

During the period of dispute settlement, other provisions aren’t involve in the
dispute shall keep being performed.


Article XII Appendix
The appendix as below and other appendix, single agreement confirmed by both
parties constitute a part of this Agreement and shall have the same legal force.
Appendix: Agreement on Domestic Business Invoice Discount


Article XIII Other Agreements
 
1.
Party A shall not transfer any of rights and obligations under this Agreement
and single agreement to third person without obtaining written consent from
Party A.

 
2.
If Party A needs to entrust other institutions affiliated to Bank of China for
business consideration, Party A approves this; other institutions affiliated to
Bank of China been authorized by Party B is entitled to exercise all rights
under this Agreement and single agreement, also entitled to file a suit with
people’s court or apply for arbitration for any dispute raised hereunder.

 
3.
Under conditions of not affecting other provisions under this Agreement and
single agreement, this Agreement is legally binding on both parties and their
heirs and assignees elected by law.

 
4.
Unless otherwise agreed, both parties have appointed the place of residences as
specified in this Agreement as mailing and contact address; they both agree to
timely inform the other party in written for change of address.

 
5.
The titles and business names used in this Agreement are only for the
convenience of expression. It is not allowed to use these terms as explanations
to provision contents and rights and obligations of both parties.

 
6.
Where Party A fails to perform the agreement or perform the agreement as per
specified provisions due to changes in laws and regulations and rules on
supervision or the requirements of regulatory authorities, it may terminate this
Agreement and single agreement hereunder or make changes on its performance
accordingly. Party B will be exempt from liability for agreement termination or
changes on agreement performance caused by reasons as above mentioned.



Article XIV Agreement Validity
This Agreement shall come into force from the date of signing and sealing by
legal representatives, persons in charge or authorized persons of both parties.

 
 

--------------------------------------------------------------------------------

 


This Agreement shall be executed in two original copies, each for both parties
and each copy shall have the same legal force.


Party A: Kunming Shenghuo Pharmaceutical (Group) Co., Ltd.
Authorized Person: Qiong Hua Gao


Party B: Bank of China, Yunnan Branch
Authorized Person: Hui Lan Li


Date of Execution: July 29, 2011

 
 

--------------------------------------------------------------------------------

 

Agreement on Domestic Business Invoice Discount


No.: (2011) 001


Seller：Kunming Shenghuo Pharmaceutical (Group) Co., Ltd.
 
Business License No.: 530100400000723


Legal Representative/Person-in-Charge）：Gui Hua Lan


Place of Residence: No.2 Jing You Road, Kunming Economic and Technological
Development Zone


Post Code：650217


Account Information: Opened the account (No.137218406923) in Bank of China,
Yunnan Branch


Tel：+86-871-7282608      Fax：+86-871-7282620
 
Factor: Bank of China, Yunnan Branch
 
Legal Representative/Person-in-Charge: Jiong Tan


Place of Residence：No. 515, Beijing Road, Kunming City
 
Post Code：650051
 
Tel：+86-871-3178394                        Fax：+86-871-3106038


Whereas:
The Seller intends to sell drugs in the term of credit sale to distributors
(hereinafter referred to as “Buyer”), and use the business invoice discount
service provided by Factor. According to relevant laws and rules, after the
fully amicable negotiation between the two parties, the two parties entered into
this contract to comply with it jointly.

 
 

--------------------------------------------------------------------------------

 


This Agreement is a single agreement under the Master Agreement on Credit
Business (No.: (2011)005) executed between the Seller and Factor.


General Principles


Article I From the date execution of this Agreement, the Seller assures that it
will assist the Factor in conducting business according to related state laws
and regulations and rules of Bank of China.
Article II Definitions of Certain Important Terms in This Agreement are as
below:
1. Domestic Business Invoice Discount: indicates that the Seller transfers the
accounts receivable generated from present or future sales or services contract
entered into between the Seller and Buyer (Debtor) to the Factor, as a result,
the Factor provides services of financing, account receivable collection, sales
ledger administration for the Seller.
2. Line of Discount: indicates the maximum discount amount approved by the
Factor for qualified acceptable accounts receivable been transferred at the
request of Seller.
3. Business Invoice: indicates a document embodying rights or claims presented
to Buyer by the Seller which is different from invoice made under supervision of
SAT (State Administration of Taxation). A business invoice will list details of
goods dispatched or services provided and amount payable by the Buyer, also
enclosed with a notice of accounts receivable transfer.
4. Account Receivable: indicate a claim presented by business invoice which
hasn’t been paid off by the Buyer.
5. Qualified Account Receivable: indicate a claim generated from the selling of
drugs or providing of services in the term of credit by the Seller and hasn’t
been paid off by the Buyer. It has no burden of being used for offset,
write-off, guaranty, indemnity or other kinds of deduction; and when it is
transferred to Factor by the Seller:
1) It hasn’t matured;
2) It is presented and paid by RMB only;
3) It will expire within 180 days (including 180 days) from the date invoice;
4) It is generated from normal business of the Seller, possessing legal and real
trading background;
5) The Seller represents a legal creditor;
6) The transfer is not limited.
 
 
 

--------------------------------------------------------------------------------

 
 
Validity of Line of Discount
Article III The Seller shall submit an Application on Line of Discount for
Domestic Invoice when applies for a line of credit. The line of discount
approved by Factor will come into force from the date of executing this
Agreement. Details of the line of credit are as below:
 
1.
Approved Line of Discount: RMB 30 million.

 
2.
Valid Period: 12 months

 
3.
It represents a cycling line of discount.



Article IV Within the valid period of line of discount, the amount of qualified
accounts receivable request for discount by the Seller shall not exceed the
amount of line of discount approved by the Factor. The Factor promises to
provide discount service for qualified accounts receivable within given line of
discount.


Warranties and Statements by the Seller
with regard to Accounts Receivable and Transfer


Article V The Seller shall transfer all qualified accounts receivable generated
following the date of coming into force of this Agreement to the Factor.


Article VI The Seller assures that each account receivable submitted to the
Factor represents a true and friendly goods sale or service providing generated
from normal business course. Each account receivable is within the Seller’s
business scope and meets the requirements of payment and haven’t been used for
guarantee in any form.
Article VII The Seller shall make sure that it represents the legal creditor to
each account receivable which have been transferred to the Factor, and any
interest and other fees could be collected from the Buyer which are related to
the accounts receivable. Unless otherwise agreed by the Factor in written, such
accounts receivable shall not be used for offset, write-off, guarantee,
indemnity or other means of deduction.
Article VIII The Seller assures that it would not dispose the accounts
receivable already been transferred to the Factor without obtaining the written
consent from the Factor. The Seller should also not to transfer this Factoring
Agreement without obtaining the written consent from the Factor.
Article IX The Seller assures that the Factor, as the assignee of accounts
receivable, will enjoy all rights related to the transferred accounts receivable
and it has transferred or delivered all document of title under the accounts
receivable to the Factor.


Document Submission and Delivery
Article X After the goods shipment or service providing, the Seller shall submit
and deliver the whole set of documents as specified in the underlying
transaction contract as per the Factor’s instructions.
Article XI The Factor may request the Seller to provide any document and files
related to such account receivable at any time.

 
 

--------------------------------------------------------------------------------

 


Account Establishment and Check

Article XII The Factor is entitled to adopt the accounting method as it thinks
appropriate to record the performance of each business and check related
accounts with the Seller periodically.
Article XIII The Seller is required to establish a correspondent account to
convenient the Factor in accounts checking. If the Seller hasn’t raised any
dispute over the statement of account sent from the Factor within 7 days from
the date of receipt, the statement of account shall be deemed as accurate.


Discount
Article XIV For intention of applying for a discount, the Seller is required to
submit an Application on Financing through Discount of Domestic Business
Invoice, two original copies of business invoices intended to be discounted,
along with a statement of transfer of creditor’s claim, the original shipping
document and its copy, and other related business documents and bills as
required by the Factor.
Article XV The Factor will process the discount within 3 days of receipt of
submitted Application and related documents and bills.
Article XVI Interest rate on financing, interest calculation and payment
The Factor has the right to determine by its judgment whether approving the
application for discount or not, it can also determine the preconditions for
discount, amount of discount, interest rate and term of discount. Details on
discount financing and interest calculation and payment please refer to the
provisions on the Application.


Payment
Article XVII Upon receipt of payment from the Buyer, the Factor is entitled to
deduct the principal and interest in financing and related factoring fee at
first and then, credit the balance to the Seller’s account.
Article XVIII If the Seller has received payment tools of cash or draft and such
tools shall be used to pay off the accounts receivable which have been
transferred to the Factor, it shall inform the Factor immediately and deliver
the amounts or payment tools to the Factor. Otherwise, the Factor has the right
to reduce or cancel the line of discount. The Factor is also entitled to deduct
related financing principal and interest as well as fee from other funds owned
by the Seller.


Factoring Fee
Article XIX The Factor is entitled to charge from Seller according to the
self-determined standard.
Article XX Unless otherwise specified, the Seller shall pay factoring fee to the
Factor during the course of transferring the accounts receivable.


Collection of Accounts Receivable and Recourse of Discount Charge
Article XXI The Factor shall take appropriate measures to collect the accounts
receivable which have been transferred by the Seller from the Buyer prior to the
date of expiration.

 
 

--------------------------------------------------------------------------------

 


Article XXII If the accounts receivable which have been discounted for financing
could not be collected back 30 days after the expiration of invoice, the Factor
may choose to collect the principle and interest of financing capital
immediately, it may also deduct money from the Seller’s account or collect the
money back through other measures until the full collection of principle and
interest of financing capital. Besides, a penalty interest will be collected as
per requirements of this Agreement.


Statements and Commitments by the Seller
Article XXIII The Seller makes statements and commitments as below:
 
1.
It is legally registered and existed, possessing full capacity for civil conduct
necessary to sign and perform this Agreement;

 
2.
The signing and performing of this Agreement represents the Seller’s real
intentions, it has obtained legal and effective authorization as per
requirements of its articles of incorporation or other documents on internal
management; it would not violate any agreement, contract or other legal document
binding to it; it has already obtained or will obtain all necessary approvals or
registrations for the signing and performing of this Agreement.

 
3.
All documents, financial statements, vouchers and other materials provided to
the Factor are authentic, complete, precise and valid;

 
4.
The trading background of applied business are true and legal, no intention of
conducting illegal activities, such as money laundering; Any activity of
providing document to the Factor as per its request shall not be interoperated
as the Factor is responsible for examining the authenticity and legality of the
transaction which the Seller engages in;

 
5.
It doesn’t hide any event that could have adverse affect to its financial
condition and ability of contract performing from the Factor.

 
6.
If any event that could affect the Seller’s financial condition and ability of
contract performing happen, including but not limited to any form of separation,
merger, joint operation, joint venture, cooperation, contracting operation,
restructure, reform, intention of going public and other changes in business
pattern, reduction in registered capital, major transfer of assets or stock
right, material liability undertaking, or set up new guarantee on collateral,
attachment, dismiss, cancellation or bankruptcy of collateral, or involve in
material litigation or arbitration; the Seller shall inform the Factor in a
timely manner;

 
7.
If the transaction which is applied by the Seller for conduction has affiliated
transaction involved in, the Seller shall inform the Factor about this before
submitting the application;

 
8.
If the Buyer conducts a direct payment to other accounts owned by the Seller,
the Seller assures that it will inform the Factor about this on the very date of
receipt of payment; it will also transfer all amounts received to the Factor or
dispose it as per the requirements of Factor.


 
 

--------------------------------------------------------------------------------

 


Event of Default and Default Treatment

Article XXIV Happening of any of following events shall constitute Seller’s
violation of this Agreement and single agreement:
1.  The Seller fails to perform its obligation of paying off as prescribed by
this Agreement and single agreement;
 
2.
The Seller fails to use the obtained capital on specified purpose as prescribed
by this Agreement and single agreement;

 
1.
The Seller makes untrue statement in this Agreement, or violates the commitment
it has made in this Agreement;

 
2.
The Seller terminates operation or encounters dismiss, cancellation or
bankruptcy;

 
3.
The Seller violates other provisions under this Agreement;

 
4.
The Seller conducts default activities under other agreements reached between
the two parities or between the Seller and other institutions affiliated to Bank
of China;

 
5.
Upon happening of condition as prescribed in Article XXIII.6, the Factor thinks
it would affect the Seller or the Guarantor’s financial status and ability of
contract performing, while the Seller is reluctant to provide new guarantee or
change Guarantor as required by this Agreement;



Upon happening of above mentioned default events, the Factor may take any or all
of following measures:
 
1.
Request the Seller to correct its default activities within given period;

 
2.
Wholly or partly suspend or terminate the Seller’s business application under
this Agreement or other agreements reached in between; wholly or partly suspend
or terminate the release of rest loan and handling of remaining trading
financing business;

 
3.
Wholly or partly accelerate the expiration of unpaid loan, trading financing
capital and other payables under this Agreement, single agreement and other
agreements in between;

 
4.
Terminate this Agreement, wholly or partly terminate single agreement and other
agreements in between;

 
5.
Request the Seller to indemnify for its loss due to the Seller’s default;

 
6.
Deduct money from the Seller’s account opened in the Factor’s location to wholly
or partly pay off the Seller’s debt payable to the Factor. The unmatured money
in this account shall be deemed as matured in advance. If different currencies
are adopted, the exchange rate translation will be subject to the Factor’s
choice.

 
7.
Other measures deems necessary by the Factor.

 
8.
The Factor may choose to exercise the guarantee right;



Validity of, Amendments to and Termination of Agreement
Article XXV This Agreement will come into force from the date of signing and
sealing by legal representatives, persons in charge and authorized persons of
both parties.

 
 

--------------------------------------------------------------------------------

 


This Agreement shall be made out in duplicate, each for each party and each copy
shall have the same legal force.


Article XXVI This Agreement will be terminated from the expiration date of the
line of discount approved by the Factor.


The termination of this Agreement would not affect the rights and obligations
arising from the Agreement prior to its termination. The rest rights and
obligations shall be fully performed.


Article XXVII Unless otherwise specified, neither party should change provisions
under this Agreement unilaterally without obtaining the written consent from the
other party. If one party intends to make any amendment to any provision under
this Agreement, it shall inform the other party in written and the amendment
shall only be deemed as effective after obtaining the written consent from the
other party.


Applicable Law and Dispute Settlement
Article XXVIII This Agreement is applicable to laws of People’s Republic of
China.


Article XXIX After this Agreement coming into force, any dispute raised from the
signing and performing of this Agreement or any dispute related to this
Agreement may be settled through negotiation. If it can not be settled after
negotiation, any party may adopt the method as below for settlement:
 
1.
File a suit with a people’s court of jurisdiction.



During the period of dispute settlement, other provisions aren’t involve in the
dispute shall keep being performed.


Right Reservation
Article XXX If one party doesn’t exercise its whole or part of rights under this
Agreement and single agreement, or it doesn’t request the other party to perform
and undertake its whole or part of obligations and rights, it couldn’t be deemed
that such party has waiver its rights or the other party’s exemption from
obligations and rights.
Any tolerance, extension or suspension of exercising of rights under this
Agreement and single agreement exerted to one party by the other party would
neither affect it enjoying the rights pursuant to this Agreement, single
agreement or laws and regulations nor been deemed as giving up of the rights.


Other Matters
Article XXXI The Seller shall not transfer any of rights and obligations under
this Agreement to third person without obtaining written consent from the
Factor.

 
 

--------------------------------------------------------------------------------

 


If the Factor needs to entrust other institutions affiliated to Bank of China
for business consideration, the Seller approves this; other institutions
affiliated to Bank of China been authorized by the Factor is entitled to
exercise all rights and obligations under this Agreement, also entitled to file
a suit with people’s court or apply for arbitration for any dispute raised
hereunder.


Under conditions of not affecting other provisions under this Agreement, this
Agreement is legally binding on both parties and their heirs and assignees
elected by law.


Article XXXII Where the Factor fails to perform the agreement or perform the
agreement as per specified provisions due to changes in laws and regulations and
rules on supervision or the requirements of regulatory authorities, it may
terminate this Agreement hereunder or make changes on its performance
accordingly. The Factor will be exempt from liability for agreement termination
or changes on agreement performance caused by reasons as above mentioned.


Article XXXIII Unless otherwise agreed, both parties have appointed the place of
residences as specified in this Agreement as mailing and contact address; they
both agree to timely inform the other party in written for change of address.


Factor: Bank of China, Yunnan Branch
Authorized Person: Hui Lan Li


Seller: Kunming Shenghuo Pharmaceutical (Group) Co., Ltd.
Authorized Person: Qiong Hua Gao


Date of Execution: July 29, 2011

 
 

--------------------------------------------------------------------------------

 